ALLOWANCE
Claims 1, 3-6, 8-12, 14-23 are allowed. Claims 2, 7 and 13 have been canceled.
The terminal disclaimer was approved on 4/28/2021.
The IDS filed 3/1/2021 has been considered and entered by the Examiner.
This application is a continuation and claims priority to Parent application U.S. 10,346,530 filed 3/10/2017.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The following is an examiner’s statement of reasons for allowance: The claims describe receiving at a calendaring application a meeting item that includes embedded content related to a separate authoring application such as a note item for example. When the meeting item is opened in the calendaring application it is parsed to trigger additional functionalities thereby calling an extension to allow features of the authoring application to be accessed from within the calendaring application. The meeting item is then displayed in the calendaring application using the extension. 
Independent claim 20 describes determining a key value of a meeting item having an embedded object to identify that the calendaring application provides the additional functionality of an authoring application, if the value does not exist then a hyperlink is generated in the item to access the content object within the authoring application. If the key value is verified then an extension of the authoring application is called and used to display the object within the calendaring application. Applicant’s specification provides additional detail regarding the function and use of the key value in paragraphs 21-22. The invention allows legacy calendaring application an alternative method to access note objects by creating a link that opens directly .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
References Cited
9.	The art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Kanjilal et al. (U.S. Pub 2009/0100332) discloses “Integrating Rich Media Into A Web-Based Calendar”
Kanjilal et al. (U.S. Pub 2018/0032958) discloses “Integrating Rich Media Into A Web-Based Display Interface”
Kanjilal et al. (U.S. Pub 2019/0251513) discloses “Integrating Rich Media Into A Web-Based Display Interface”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGLESH M PATEL whose telephone number is (571)272-5937.  The examiner can normally be reached on M-Fri 10:30 am – 7:30 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/Manglesh M Patel/
Primary Examiner, Art Unit 2178
5/6/2021